913 N.E.2d 1241 (2009)
In the Matter of Jason W. TOLLIVER, Respondent.
No. 49S00-0805-DI-275.
Supreme Court of Indiana.
September 29, 2009.

PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSION
On March 13, 2009, the Court entered an order suspending Respondent from the practice of law for a period of 180 days, all stayed subject to completion of at least 30 months of probation with monitoring by the Judges and Lawyers Assistance Program. The agreement provides that if probation is revoked, Respondent will actively serve his suspension without automatic reinstatement. See Matter of Tolliver, 907 N.E.2d 967 (2009). The conditional agreement provided that the Commission could withdraw from it unilaterally if there were a substantial change in circumstances in Respondent's conduct prior to the Court's approval of the agreement.
On August 19, 2009, the Commission filed a verified motion to revoke Respondent's probation, pursuant to Admission and Discipline Rule 23(17.2), asserting that between the time the parties submitted their conditional agreement and this Court's order accepting it, Respondent was arrested and charged with felony operating a vehicle while intoxicated.
Being duly advised, the Court GRANTS the motion, revokes Respondent's probation, and reinstates Respondent's suspension from the practice of law in this state. Respondent shall be suspended for a period of not less than 180 days, without automatic reinstatement to the practice of law, beginning November 5, 2009. Respondent shall not undertake any new legal matters between service of this order *1242 and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
All Justices concur.